DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 10, 2020 and March 19, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the sensor system" in Lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 2-10, 12-18 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10433692 in view of Bissett et al. (6493612).

In reference to claim 2, Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10433692 discloses a floor-cleaning robot, comprising: a motive system operable to generate movement of the floor-cleaning robot across a surface during floor-cleaning, the motive system including a left wheel module and a right wheel module (see claim 1 of U.S. Patent No. 10433692), a vacuum system operable to ingest particulates (see claim 1 of U.S. Patent No. 10433692), a primary brush assembly operable to collect particulates from the surface during floor- cleaning (see claim 1 of U.S. Patent No. 10433692), the primary brush assembly including a brush comprising a plurality of cleaning strips, each of the cleaning strips secured to and extending along a central member (see claims 1 and 2 of U.S. Patent No. 10433692), wherein at least one of the cleaning strips includes a continuous segment extending along the central member (see claims 2 and 3 of U.S. Patent No. 10433692), a side brush assembly operable to direct particulates outside a periphery of the housing structure, which would be otherwise outside a range of the primary brush assembly, toward the primary brush assembly during floor-cleaning (see claim 1 of U.S. Patent No. 10433692), a removable dust cartridge in communication with the primary brush assembly, and operable to store particulates collected by the primary brush assembly (see claim 1 of U.S. Patent No. 10433692), a first cliff detector located on a right side of the floor-cleaning robot forward of the wheel of the right wheel  (see claims 1 and 7 of U.S. Patent No. 10433692) and forward of the side brush assembly (see claim 1 of U.S. Patent No. 10433692), the difference being, the first cliff detector located forward of an axis of rotation of the wheel of the right wheel module and the second cliff detector located forward of an axis of rotation of the wheel of the left wheel module and the control system disclosed in U.S. Patent No. 10433692. However, Bissett et al. teach that it is old and well known in the art at the time the invention was made to provide first (274) and second (276) cliff detectors (Figure 5a), wherein the first cliff detector is located forward of an axis of rotation (forward from axis extending along element 105 in Figure 5a and because each sensor is disclosed as being; “immediately in front of each of the driven wheels 104” see Column 7, Lines 55-57) of a wheel of the right wheel module (upper 104 in Figure 5a) and wherein the second cliff detector is located forward of an axis of rotation (forward from axis extending along element 105 in Figure 5a and because each sensor is disclosed as being; “immediately in front of each of the driven wheels 104” see Column 7, Lines 55-57) of a wheel of the left wheel module (lower 104 in Figure 5a) and with a control system (“control software”) responsive to signals from the cliff detectors to control movement of the device (Column 7, Line 63-Column 8, Line 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide the first and second cliff detectors, each being located forward of an axis of rotation of the wheel of a right wheel 

In reference to claim 3, U.S. Patent No. 10433692 disclose a fourth cliff detector located on the left side of the robot (see claim 7 of U.S. Patent No. 10433692) and would also be located forward of the axis of rotation of the wheel module because claim 7, of U.S. Patent No. 10433692, discloses that the fourth cliff detector is located forward of the second cliff detector, which was previously disclosed as being forward of the axis of rotation of the wheel module and forward of the second cliff detector (see claim 7 of U.S. Patent No. 10433692) and wherein at least one of the first and second cliff detectors is located adjacent the side brush assembly (see claim 1 of U.S. Patent No. 10433692). 

In reference to claim 4, U.S. Patent No. 10433692 discloses a nose-wheel disposed at a forward end of a fore-aft diameter of the floor-cleaning robot (see claim 1 of U.S. Patent No. 10433692), wherein the third cliff detector is located adjacent to the nose-wheel on a right side of the nose-wheel, and the fourth cliff detector is located adjacent to the nose-wheel on a left side of the nose- wheel (see claim 1 of U.S. Patent No. 10433692).

a sensor system further comprises a displaceable bumper having a bumper displacement sensor responsive to displacement of the bumper with respect to the housing, the bumper displacement sensor comprising an infrared break beam sensor (see claim 13 of U.S. Patent No. 10433692).

In reference to claims 6 and 18, U.S. Patent No. 10433692 discloses that the side brush assembly comprises: a hub; and brush arms laterally extending from the hub and configured to resiliently deform if an obstacle or obstruction is encountered, and bristles extending from the brush arms (see claim 10 of U.S. Patent No. 10433692).

In reference to claim 7, U.S. Patent No. 10433692 discloses a carrying handle hingedly coupled to the housing structure such that upon the floor-cleaning robot being picked up by the carrying handle, the aft end of the floor-cleaning robot lies below the forward end of the floor-cleaning robot (see claim 14 of U.S. Patent No. 10433692).

In reference to claims 8 and 16, U.S. Patent No. 10433692 discloses that wherein at least one of the first and second cliff detectors is positioned adjacent to the side brush assembly (see claim 1 of U.S. Patent No. 10433692).

In reference to claim 9, U.S. Patent No. 10433692 discloses that the side brush assembly comprises a component that is operable to move under at least a portion of one of the first and second cliff detectors to direct the particulates outside the periphery 

In reference to claim 10, U.S. Patent No. 10433692 discloses that the side brush assembly comprises a brush arm that is operable to move under at least a portion of one of the first and second cliff detectors to direct the particulates outside the periphery of the housing structure toward the primary brush assembly during floor-cleaning (see claim 21 of U.S. Patent No. 10433692).

In reference to claims 12 and 20, U.S. Patent No. 10433692 discloses that the cleaning strips are arranged in a chevron pattern (see claim 3 of U.S. Patent No. 10433692).

In reference to claims 13 and 21, U.S. Patent No. 10433692 discloses that the cleaning strips are arranged in a linear pattern (see claim 4 of U.S. Patent No. 10433692).

In reference to claims 14 and 22, U.S. Patent No. 10433692 discloses that the cleaning strips are spaced circumferentially about the central member (see claim 5 of U.S. Patent No. 10433692).

In reference to claim 15, Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10433692 discloses a floor-cleaning robot, comprising: a motive system operable to generate movement of the floor-cleaning robot across a surface during floor-cleaning, the motive system including immediately in front of each of the driven wheels 104” see Column 7, Lines 55-57) of a wheel of the right wheel module (upper 104 in Figure 5a) and wherein the second cliff detector is located forward of an axis of rotation (forward from axis extending along element 105 in Figure 5a and because each sensor is disclosed as being; “immediately in front of each of the driven wheels 104” see Column 7, Lines 55-57) of a wheel of the left wheel module (lower 104 in Figure 5a) and with a control system (“control software”) responsive to signals from the cliff detectors to control movement of the device (Column 7, Line 63-Column 8, Line 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide the first and second cliff detectors, each being located forward of an axis of rotation of the wheel of a right wheel module and a left wheel module, respectively, and with the control system, as taught by Bissett et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which is prevented from falling from a height in the event that a stairway or other edge is encountered thereby increasing the useful life of the device. 

Claims 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10433692 in view of Bissett et al. (6493612) and Tangenberg (0500976). 

In reference to claim 11, U.S. Patent No. 10433692 disclosed the claimed limitations as previously discussed above, and the difference further being, that the primary brush  a primary brush (D) with bristles (not specifically labeled, but clearly seen in Figure 1 at element D. Furthermore, the examiner notes that description with respect to side brushes [i.e. M] are explicitly disclosed as including bristles [see Page 1, Lines 88-93], which are the same components as extending from primary brush [M] and thus the elements extending form brush [M] are also obviously bristles otherwise the device would not work as intended, see Page 1, Lines 41-44 and claim 1) that are configured to provide a flicking action with respect to particulates encountered during cleaning operations (see Page 1, Lines 41-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide a primary brush comprising bristles, as taught by Tangenberg, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively removes material from the surface being cleaned. 

In reference to claim 19, Tangenberg also shows that it is old and well known in the art at the time the invention was made to provide a side brushes assembly (at M) that is adjacent to at least one of a first wheel module (C) and a second wheel module (at the other wheel C or at O, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide the side brushes adjacent to at least one of a first wheel module or a second wheel module, . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakanishi (5815880) teaches that it is old and well known in the art to provide a robot cleaner with front and rear nose wheels (1c and 1d), wherein a front nose wheel! (1c) is located forward of a left wheel module (1a) and a right wheel module (1b) (Figure 2). Hwang (5568589) teaches that it is old and well known in the art to provide a robot cleaner with a side brush assembly (30) operable to direct particulates outside of a periphery of the housing structure, which would
be otherwise outside a range of a primary brush assembly, toward the primary brush assembly during floor-cleaning, the side brush assembly located forward of a left wheel module (5b) and a right wheel module (5a) and rearward of a nose wheel (4) (see Figure 4a, showing at least a portion of side brush [30] is located rearward of nose wheel [4]). Larson (6003186) shows that it is old and well known in the art to provide a rotating brush (300 or 500 or 700) with plurality of segmented cleaning strips (220) and secured to and extending along a central member (210) (Figures 1-7, Column 4, Lines 44-46). Kirkpatrick et al. (6481515) teaches that it is known to provide a carrying handle (26) hingedly coupled to the housing structure such that upon the robot being picked up by the carrying handle, the aft end of the robot lies below the forward end of the robot 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723